

117 HR 5444 IH: Truth and Healing Commission on Indian Boarding School Policies Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5444IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Ms. Davids of Kansas (for herself, Mr. Cole, Ms. McCollum, Mr. Kilmer, Ms. Leger Fernandez, Mr. Young, Mrs. Kirkpatrick, Ms. Bonamici, Mr. Higgins of New York, Mr. Pocan, Ms. Pingree, Mr. Kahele, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Truth and Healing Commission on Indian Boarding School Policies in the United States, and for other purposes.1.Short titleThis Act may be cited as the Truth and Healing Commission on Indian Boarding School Policies Act.2.FindingsCongress finds that—(1)assimilation processes, such as the Indian Boarding School Policies, were adopted by the United States Government to strip American Indian, Alaska Native, and Native Hawaiian children of their Indigenous identities, beliefs, and languages to assimilate them into non-Native culture through federally funded and controlled Christian-run schools, which had the intent and, in many cases, the effect, of termination, with dire and intentional consequences on the cultures and languages of Indigenous peoples;(2)assimilation processes can be traced back to—(A)the enactment of the Act of March 3, 1819 (3 Stat. 516, chapter 85) (commonly known as the Indian Civilization Fund Act of 1819), which created a fund to administer the education, healthcare, and rations promised to Tribal nations under treaties those Tribal nations had with the United States; and(B)the Grant Administration’s peace policy with Tribal nations in 1868, which, among other things, authorized amounts in the fund established under the Act of March 3, 1819 (3 Stat. 516, chapter 85) (commonly known as the Indian Civilization Fund Act of 1819), to be used by churches;(3)according to research from the National Native American Boarding School Healing Coalition, the Federal Government funded church-run boarding schools for Native Americans from 1819 through the 1960s under the Act of March 3, 1819 (3 Stat. 516, chapter 85), which authorized the forced removal of hundreds of thousands of American Indian and Alaska Native children as young as 3 years old, relocating them from their traditional homelands to 1 of at least 367 known Indian boarding schools, of which 73 remain open today, across 30 States;(4)beginning in 1820, missionaries from the United States arrived in Hawai‘i, bringing a similar desire to civilize Native Hawaiians and convert Hawaiian heathens to Christians, establishing day schools and boarding schools that followed models first imposed on Tribal nations on the East Coast of the United States;(5)as estimated by David Wallace Adams, professor emeritus of history and education at Cleveland State University in Ohio, by 1926, nearly 83 percent of American Indian and Alaska Native school-age children were enrolled in Indian boarding schools in the United States, but, the full extent of the Indian Boarding School Policies has yet to be fully examined by—(A)the Federal Government or the churches who ran those schools; or(B)other entities who profited from the existence of those schools;(6)General Richard Henry Pratt, the founder and superintendent of the Carlisle Indian Industrial School in Carlisle, Pennsylvania, stated that the ethos of Indian Boarding School Policies was to kill the Indian in him, and save the man;(7)in 1878, General Pratt brought a group of American Indian warriors held as prisoners of war to what was then known as the Hampton Agricultural and Industrial School in Hampton, Virginia, for a residential experiment in the education of Indigenous people;(8)prior to arriving to the Hampton Agricultural and Industrial School in 1878, the American Indian warriors held as prisoners of war had already spent 3 years imprisoned, during which time they were forced to shave their traditionally grown hair, dress in military uniforms, participate in Christian worship services, and adopt an English name;(9)General Samuel C. Armstrong, founder and, in 1878, principal, of the Hampton Agricultural and Industrial School, was influenced by his parents and other missionaries in the United States involved in the education of Native Hawaiian children;(10)General Armstrong modeled the Hampton Agricultural and Industrial School after the Hilo Boarding School in Hawai‘i, a missionary-run boarding school that targeted high performing Native Hawaiians to become indoctrinated in Protestant ideology, which was similar to boarding schools led by missionaries in the similarly sovereign Five Tribes of Oklahoma, including the Cherokee and Chickasaw;(11)in addition to bringing a group of American Indian warriors held as prisoners of war to the Hampton Agricultural and Industrial School in 1878, General Pratt influenced Sheldon Jackson, a Presbyterian missionary who, in 1885, was appointed by the Secretary of the Interior to be a General Agent of Education in the Alaska Territory;(12)Hampton Agricultural and Industrial School continued as a boarding school for American Indians, Alaska Natives, and Native Hawaiians until 1923;(13)founded in 1879, the Carlisle Indian Industrial School set the precedent for government-funded, off-reservation Indian boarding schools in the United States, where more than 10,000 American Indian and Alaska Native children were enrolled from more than 140 Indian Tribes;(14)Indian boarding schools, and the policies that created, funded, and fueled their existence, were designed to assimilate American Indian, Alaska Native, and Native Hawaiian children into non-Native culture by stripping them of their cultural identities, often through physical, sexual, psychological, industrial, and spiritual abuse and neglect;(15)many of the children who were taken to Indian boarding schools did not survive, and of those who did survive, many never returned to their parents, extended families, and communities;(16)at the Carlisle Indian Industrial School alone, approximately 180 American Indian and Alaska Native children were buried;(17)according to research from the National Native American Boarding School Healing Coalition—(A)while attending Indian boarding schools, American Indian, Alaska Native, and Native Hawaiian children suffered additional physical, sexual, psychological, industrial, and spiritual abuse and neglect as they were sent to non-Native homes and businesses for involuntary and unpaid manual labor work during the summers;(B)many American Indian, Alaska Native, and Native Hawaiian children escaped from Indian boarding schools by running away, and then remained missing or died of illnesses due to harsh living conditions, abuse, or substandard health care provided by the Indian boarding schools;(C)many American Indian, Alaska Native, and Native Hawaiian children died at hospitals neighboring Indian boarding schools, including the Puyallup Indian School that opened in 1860, which was first renamed the Cushman Indian School in 1910 and then the Cushman Hospital in 1918; and(D)many of the American Indian and Alaska Native children who died while attending Indian boarding schools or neighboring hospitals were buried in unmarked graves or off-campus cemeteries;(18)according to independent ground penetrating radar and magnetometry research commissioned by the National Native American Boarding School Healing Coalition, evidence of those unmarked graves and off-campus cemeteries has been found, including—(A)unmarked graves at Chemawa Indian School in Salem, Oregon; and(B)remains of children who were burned in incinerators at Indian boarding schools;(19)according to research from the National Native American Boarding School Healing Coalition, inaccurate, scattered, and missing school records make it difficult for families to locate their loved ones, especially because—(A)less than 38 percent of Indian boarding school records have been located, from only 142 of the at least 367 known Indian boarding schools; and(B)all other records are believed to be held in catalogued and uncatalogued church archives, private collections, or lost or destroyed;(20)parents of the American Indian, Alaska Native, and Native Hawaiian children who were forcibly removed from or coerced into leaving their homes and placed in Indian boarding schools were prohibited from visiting or engaging in correspondence with their children;(21)parental resistance to compliance with the harsh no-contact policy described in paragraph (20) resulted in the parents being incarcerated or losing access to basic human rights, food rations, and clothing;(22)in 2013, post-traumatic stress disorder rates among American Indian and Alaska Native youth were 3-times the general public, the same rates for post-traumatic stress disorder among veterans;(23)in 2014, the White House Report on Native Youth declared a state of emergency due to a suicide epidemic among American Indian and Alaska Native youth;(24)the 2018 Broken Promises Report published by the United States Commission on Civil Rights reported that American Indian and Alaska Native communities continue to experience intergenerational trauma resulting from experiences in Indian boarding schools, which divided cultural family structures, damaged Indigenous identities, and inflicted chronic psychological ramifications on American Indian and Alaska Native children and families;(25)the Centers for Disease Control and Prevention Kaiser Permanente Adverse Childhood Experiences Study shows that adverse or traumatic childhood experiences disrupt brain development, leading to a higher likelihood of negative health outcomes as adults, including heart disease, obesity, diabetes, autoimmune diseases, and early death;(26)American Indians, Alaska Natives, and Native Hawaiians suffer from disproportional rates of each of the diseases described in paragraph (25) compared to the national average;(27)the longstanding intended consequences and ramifications of the treatment of American Indian, Alaska Native, and Native Hawaiian children, families, and communities because of Federal policies and the funding of Indian boarding schools continue to impact Native communities through intergenerational trauma, cycles of violence and abuse, disappearance, health disparities, substance abuse, premature deaths, additional undocumented physical, sexual, psychological, industrial, and spiritual abuse and neglect, and trauma;(28)according to the Child Removal Survey conducted by the National Native American Boarding School Healing Coalition, the First Nations Repatriation Institute, and the University of Minnesota, 75 percent of Indian boarding school survivors who responded to the survey had attempted suicide, and nearly half of respondents to the survey reported being diagnosed with a mental health condition;(29)the continuing lasting implications of the Indian Boarding School Policies and the physical, sexual, psychological, industrial, and spiritual abuse and neglect of American Indian and Alaska Native children and families influenced the present-day operation of Bureau of Indian Education-operated schools;(30)Bureau of Indian Education-operated schools have often failed to meet the many needs of nearly 50,000 American Indian and Alaska Native students across 23 States;(31)in Alaska, where there are no Bureau of Indian Education-funded elementary and secondary schools, the State public education system often fails to meet the needs of Alaska Native students, families, and communities;(32)the assimilation policies imposed on American Indians, Alaska Natives, and Native Hawaiians during the Indian boarding school era have been replicated through other Federal actions and programs, including the Indian Adoption Project in effect from 1958 to 1967, which placed American Indian and Alaska Native children in non-Indian households and institutions for foster care or adoption;(33)the Association on American Indian Affairs reported that the continuation of assimilation policies through Federal American Indian and Alaska Native adoption and foster care programs between 1941 to 1967 separated as many as one-third of American Indian and Alaska Native children from their families in Tribal communities;(34)in some States, greater than 50 percent of foster care children in State adoption systems are American Indian, Alaska Native, or Native Hawaiian children, including in Alaska, where over 60 percent of children in foster care are Alaska Native;(35)the general lack of public awareness, accountability, education, information, and acknowledgment of the ongoing and direct impacts of the Indian Boarding School Policies and related intergenerational trauma persists, signaling the overdue need for an investigative Federal commission to further document and expose assimilation and termination efforts to eradicate the cultures and languages of Indigenous peoples implemented under Indian Boarding School Policies; and(36)in the secretarial memorandum entitled Federal Indian Boarding School Initiative and dated June 22, 2021, Secretary of the Interior Debra Haaland stated the following: The assimilationist policies of the past are contrary to the doctrine of trust responsibility, under which the Federal Government must promote Tribal self-governance and cultural integrity. Nevertheless, the legacy of Indian boarding schools remains, manifesting itself in Indigenous communities through intergenerational trauma, cycles of violence and abuse, disappearance, premature deaths, and other undocumented bodily and mental impacts..3.PurposesThe purposes of this Act are to establish a Truth and Healing Commission on Indian Boarding School Policies in the United States—(1)to formally investigate and document—(A)the attempted termination of cultures and languages of Indigenous peoples, assimilation practices, and human rights violations that occurred against American Indians, Alaska Natives, and Native Hawaiians through Indian Boarding School Policies in furtherance of the motto to kill the Indian in him and save the man; and(B)the impacts and ongoing effects of historical and intergenerational trauma in Native communities, including the effects of the attempted cultural, religious, and linguistic termination of American Indians, Alaska Natives, and Native Hawaiians, resulting from Indian Boarding School Policies;(2)to hold culturally respectful and meaningful public hearings for American Indian, Alaska Native, and Native Hawaiian survivors, victims, families, communities, organizations, and Tribal leaders to testify, discuss, and add to the documentation of, the impacts of the physical, psychological, and spiritual violence of Indian boarding schools;(3)to collaborate and exchange information with the Department of the Interior with respect to the review of the Indian Boarding School Policies announced by Secretary of the Interior Debra Haaland in the secretarial memorandum entitled Federal Indian Boarding School Initiative and dated June 22, 2021; and(4)to further develop recommendations for the Federal Government to acknowledge and heal the historical and intergenerational trauma caused by the Indian Boarding School Policies and other cultural and linguistic termination practices carried out by the Federal Government and State and local governments, including recommendations—(A)for resources and assistance that the Federal Government should provide to aid in the healing of the trauma caused by the Indian Boarding School Policies;(B)to establish a nationwide hotline for survivors, family members, or other community members affected by the Indian Boarding School Policies; and(C)to prevent the continued removal of American Indian, Alaska Native, and Native Hawaiian children from their families and Native communities under modern-day assimilation practices carried out by State social service departments, foster care agencies, and adoption services.4.DefinitionsIn this Act:(1)Advisory committeeThe term Advisory Committee means the Truth and Healing Advisory Committee established by the Commission under section 5(g).(2)CommissionThe term Commission means the Truth and Healing Commission on Indian Boarding School Policies in the United States established by section 5(a).(3)Indian boarding school policiesThe term Indian Boarding School Policies means—(A)the assimilation policies and practices of the Federal Government, which began with the enactment of the Act of March 3, 1819 (3 Stat. 516, chapter 85) (commonly known as the Indian Civilization Fund Act of 1819), and the peace policy with Tribal nations advanced by President Ulysses Grant in 1868, under which more than 100,000 American Indian and Alaska Native children were forcibly removed from or coerced into leaving their family homes and placed in Bureau of Indian Affairs-operated schools or church-run schools, including at least 367 known Indian boarding schools, at which assimilation and civilization practices were inflicted on those children as part of the assimilation efforts of the Federal Government, which were intended to terminate the cultures and languages of Indigenous peoples in the United States; and(B)the assimilation practices inflicted on Native Hawaiian children in boarding schools following the arrival of Christian missionaries from the United States in Hawai‘i in 1820 who sought to extinguish Hawaiian culture.5.Truth and healing commission on indian boarding school policies in the united states(a)EstablishmentThere is established the Truth and Healing Commission on Indian Boarding School Policies in the United States.(b)Membership(1)In generalThe Commission shall include 10 members, of whom—(A)2 shall be appointed by the President;(B)2 shall be appointed by the President pro tempore of the Senate, on the recommendation of the majority leader of the Senate;(C)2 shall be appointed by the President pro tempore of the Senate, on the recommendation of the minority leader of the Senate; and(D)4 shall be appointed by the Speaker of the House of Representatives, of whom not fewer than 2 shall be appointed on the recommendation of the minority leader of the House of Representatives.(2)Requirements for membershipTo the maximum extent practicable, the President and the Members of Congress shall appoint members of the Commission under paragraph (1) to represent diverse experiences and backgrounds and so as to include Tribal and Native representatives and experts who will provide balanced points of view with regard to the duties of the Commission, including Tribal and Native representatives and experts—(A)from diverse geographic areas;(B)who possess personal experience with, diverse policy experience with, or specific expertise in, Indian boarding school history and the Indian Boarding School Policies; and(C)who possess expertise in truth and healing endeavors that are traditionally and culturally appropriate.(3)Presidential appointmentThe President shall make appointments to the Commission under this subsection in coordination with the Secretary of the Interior and the Director of the Bureau of Indian Education.(4)DateThe appointments of the members of the Commission shall be made not later than 120 days after the date of enactment of this Act.(5)Period of appointment; vacancies; removal(A)Period of appointmentA member of the Commission shall be appointed for a term of 5 years.(B)VacanciesA vacancy in the Commission—(i)shall not affect the powers of the Commission; and(ii)shall be filled in the same manner as the original appointment.(C)RemovalA quorum of members may remove a member appointed by that President or Member of Congress, respectively, only for neglect of duty or malfeasance in office.(c)Meetings(1)Initial meetingAs soon as practicable after the date of enactment of this Act, the Commission shall hold the initial meeting of the Commission and begin operations.(2)Subsequent meetingsAfter the initial meeting of the Commission is held under paragraph (1), the Commission shall meet at the call of the Chairperson.(3)Format of meetingsA meeting of the Commission may be conducted in-person, virtually, or via phone.(d)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(e)Chairperson and vice chairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.(f)Commission personnel matters(1)Compensation of membersA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.(2)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(g)Truth and healing advisory committee(1)EstablishmentThe Commission shall establish an advisory committee, to be known as the Truth and Healing Advisory Committee.(2)MembershipThe Advisory Committee shall consist of—(A)1 representative from each of—(i)the National Native American Boarding School Healing Coalition;(ii)the National Congress of American Indians;(iii)the National Indian Education Association;(iv)the National Indian Child Welfare Association;(v)the Alaska Federation of Natives; and(vi)the Office of Hawaiian Affairs;(B)the Director of the Bureau of Indian Education;(C)the Director of the Office of Indian Education of the Department of Education;(D)the Commissioner of the Administration for Native Americans of the Office of the Administration for Children and Families of the Department of Health and Human Services; and(E)not fewer than—(i)5 members of different Indian Tribes from diverse geographic areas, to be selected from among nominations submitted by Indian Tribes;(ii)1 member representing Alaska Natives, to be selected by the Alaska Federation of Natives from nominations submitted by an Alaska Native individual, organization, or village;(iii)1 member representing Native Hawaiians, to be selected by a process administered by the Office of Hawaiian Affairs;(iv)2 health care or mental health practitioners, Native healers, counselors, or providers with experience in working with former students, or descendants of former students, of Indian boarding schools, to be selected from among nominations of Tribal chairs or elected Tribal leadership local to the region in which the practitioner, counselor, or provider works, in order to ensure that the Commission considers culturally responsive supports for victims, families, and communities;(v)3 members of different national American Indian, Alaska Native, or Native Hawaiian organizations, regional American Indian, Alaska Native, or Native Hawaiian organizations, or urban Indian organizations that are focused on, or have relevant expertise studying, the history and systemic and ongoing trauma associated with the Indian Boarding School Policies;(vi)2 family members of students who attended Indian boarding schools, who shall represent diverse regions of the United States;(vii)4 alumni who attended a Bureau of Indian Education-operated school, tribally controlled boarding school, State public boarding school, private nonprofit boarding school formerly operated by the Federal Government, parochial boarding school, or Bureau of Indian Education-operated college or university;(viii)2 current teachers who teach at an Indian boarding school;(ix)2 students who, as of the date of enactment of this Act, attend an Indian boarding school;(x)1 representative of the International Indian Treaty Council or the Association on American Indian Affairs; and(xi)1 trained archivist who has experience working with educational or church records.(3)DutiesThe Advisory Committee shall—(A)serve as an advisory body to the Commission; and(B)provide to the Commission advice and recommendations, and submit to the Commission materials, documents, testimony, and such other information as the Commission determines to be necessary, to carry out the duties of the Commission under subsection (h).(4)Survivors subcommitteeThe Advisory Committee shall establish a subcommittee that shall consist of not fewer than 4 former students or survivors who attended an Indian boarding school.(h)Duties of the commission(1)In generalThe Commission shall develop recommendations on actions that the Federal Government can take to adequately hold itself accountable for, and redress and heal, the historical and intergenerational trauma inflicted by the Indian Boarding School Policies, including developing recommendations on ways—(A)to protect unmarked graves and accompanying land protections;(B)to support repatriation and identify the Tribal nations from which children were taken; and(C)to stop the continued removal of American Indian, Alaska Native, and Native Hawaiian children from their families and reservations under modern-day assimilation practices.(2)Matters investigatedThe matters investigated by the Commission under paragraph (1) shall include—(A)the implementation of the Indian Boarding School Policies and practices at—(i)the schools operated by the Bureau of Indian Affairs; and(ii)church-run Indian boarding schools;(B)how the assimilation practices of the Federal Government advanced the attempted cultural, religious, and linguistic termination of American Indians, Alaska Natives, and Native Hawaiians;(C)the impacts and ongoing effects of the Indian Boarding School Policies;(D)the location of American Indian, Alaska Native, and Native Hawaiian children who are still, as of the date of enactment of this Act, buried at Indian boarding schools and off-campus cemeteries, including notifying the Tribal nation from which the children were taken; and(E)church and government records, including records relating to attendance, infirmary, deaths, land, Tribal affiliation, and other correspondence.(3)Additional dutiesIn carrying out paragraph (1), the Commission shall—(A)work to locate and identify unmarked graves at Indian boarding school sites or off-campus cemeteries;(B)locate, document, analyze, and preserve records from schools described in paragraph (2)(A), including any records held at State and local levels; and(C)provide to, and receive from, the Department of the Interior any information that the Commission determines to be relevant—(i)to the work of the Commission; or(ii)to any investigation of the Indian Boarding School Policies being conducted by the Department of the Interior.(4)TestimonyThe Commission shall take testimony from—(A)survivors of schools described in paragraph (2)(A), in order to identify how the experience of those survivors impacts their lives, so that their stories will be remembered as part of the history of the United States; and(B)American Indian, Alaska Native, and Native Hawaiian individuals, tribes, and organizations directly impacted by assimilation practices supported by the Federal Government, including assimilation practices promoted by—(i)religious groups receiving funding, or working closely with, the Federal Government;(ii)local, State, and territorial school systems;(iii)any other local, State, or territorial government body or agency; and(iv)any other private entities; and(C)those who have access to, or knowledge of, historical events, documents, and items relating to the Indian Boarding School Policies and the impacts of those policies, including—(i)churches;(ii)the Federal Government;(iii)State and local governments;(iv)individuals; and(v)organizations.(5)Reports(A)Initial reportNot later than 3 years after the date of enactment of this Act, the Commission shall make publicly available and submit to the President, the White House Council on Native American Affairs, the Secretary of the Interior, the Secretary of Education, the Secretary of Health and Human Services, the Committee on Indian Affairs of the Senate, the Committee on Natural Resources of the House of Representatives, and the Members of Congress making appointments under subsection (b)(1), an initial report containing—(i)a detailed statement of the findings and conclusions of the Commission;(ii)the recommendations of the Commission for such legislation and administrative actions as the Commission considers appropriate;(iii)the recommendations of the Commission to provide or increase Federal funding to adequately fund—(I)American Indian, Alaska Native, and Native Hawaiian programs for mental health and traditional healing programs;(II)a nationwide hotline for survivors, family members, or other community members affected by the Indian Boarding School Policies; and(III)the development of materials to be offered for possible use in K–12 Native American and United States history curricula to address the history of Indian Boarding School Policies; and(iv)other recommendations of the Commission to identify—(I)possible ways to address historical and intergenerational trauma inflicted on American Indian, Alaska Native, and Native Hawaiian communities by the Indian Boarding School Policies; and(II)ongoing and harmful practices and policies relating to or resulting from the Indian Boarding School Policies that continue in public education systems.(B)Final reportNot later than 5 years after the date of enactment of this Act, the Commission shall make available and submit a final report in accordance with the requirements under subparagraph (A) that have been agreed on by the vote of a majority of the members of the Commission.(i)Powers of commission(1)Hearings and evidenceThe Commission may, for the purpose of carrying out this section—(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths, virtually or in-person, as the Commission may determine advisable; and(B)subject to subparagraphs (A) and (B) of paragraph (2), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, videos, oral histories, recordings, documents, or any other paper or electronic material, virtually or in-person, as the Commission may determine advisable.(2)Subpoenas(A)In general(i)Issuance of subpoenasSubject to subparagraph (B), the Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter that the Commission is empowered to investigate under this section.(ii)VoteSubpoenas shall be issued under clause (i) by agreement between the Chairperson and Vice Chairperson of the Commission, or by the vote of a majority of the members of the Commission.(iii)Attendance of witnesses and production of evidenceThe attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.(B)Protection of person subject to a subpoena(i)In generalWhen issuing a subpoena under subparagraph (A), the Commission shall—(I)consider the cultural, emotional, and psychological well-being of survivors, family members, and community members affected by the Indian Boarding School Policies; and(II)take reasonable steps to avoid imposing undue burden, including cultural, emotional, and psychological trauma, on a survivor, family member, or community member affected by the Indian Boarding School Policies.(ii)Quashing or modifying a subpoenaOn a timely motion, the district court of the United States in the judicial district in which compliance with the subpoena is required shall quash or modify a subpoena that subjects a person to undue burden as described in clause (i)(II).(C)Failure to obey a subpoena(i)Order from a district court of the united statesIf a person does not obey a subpoena issued under subparagraph (A), the Commission is authorized to apply to a district court of the United States for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation.(ii)LocationAn application under clause (i) may be made within the judicial district where the hearing relating to the subpoena is conducted or where the person described in that clause is found, resides, or transacts business.(iii)PenaltyAny failure to obey an order of a court described in clause (i) may be punished by the court as a civil contempt.(D)Subject matter jurisdictionThe district court of the United States in which an action is brought under subparagraph (C)(i) shall have original jurisdiction over any civil action brought by the Commission to enforce, secure a declaratory judgment concerning the validity of, or prevent a threatened refusal or failure to comply with, the applicable subpoena issued by the Commission.(E)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a district court of the United States under the Federal Rules of Civil Procedure.(F)Service of processAll process of any court to which an application is made under subparagraph (C) may be served in the judicial district in which the person required to be served resides or may be found.(3)Additional personnel and services(A)In generalThe Chairperson of the Commission may procure additional personnel and services to ensure that the work of the Commission avoids imposing an undue burden, including cultural, emotional, and psychological trauma, on survivors, family members, or other community members affected by the Indian Boarding School Policies.(B)CompensationThe Chairperson of the Commission may fix the compensation of personnel procured under subparagraph (A) without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for such personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(4)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government.(5)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property relating to the purpose of the Commission.(j)ApplicationThe Commission shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(k)Consultation with indian tribesIn carrying out the duties of the Commission under subsection (h), the Commission shall consult with Indian Tribes.(l)Collaboration by the department of the interiorThe Department of the Interior shall collaborate and exchange relevant information with the Commission in order for the Commission to effectively carry out the duties of the Commission under subsection (h).(m)Termination of commissionThe Commission shall terminate 90 days after the date on which the Commission submits the final report required under subsection (h)(5)(B).(n)Authorization of appropriationsThere are authorized to be appropriated to the Commission to carry out this section such sums as may be necessary, to remain available until expended.